DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reason for Allowance

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various headsets with a microphone control thereon, for example EP1530348.  However, the prior art of record fails to show claim 1, a method to control a position of a microphone of a headset, the method comprising: receiving a first signal from a computing device, wherein the first signal is indicative of change of operational status of the microphone coupled to the computing device; and triggering an actuator, in response to the first signal, to change the position of the microphone from a first position to a second position; claim 7, a computing device to control a position of a microphone of a headset, the computing device comprising: a user interaction unit to receive an input from a user to change operational status of the microphone coupled to the computing device; and a communication unit to send a first signal to the headset coupled to the computing device to change the position of the microphone from a first position to a second position; and claim 11, a headset comprising: a microphone; a communication unit to receive a first signal, wherein the first signal is indicative of change in operation status of the microphone; and an actuator 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699